 

 

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

wee ew eee ee eee ee eee eee eee wee Ce ee ew ree eee ee ee eee eee wee Re NEE ETO

FROM: 48860039
TO:
SUBJECT: JUDICIAL NOTICE TO THE COURT

   

CASE No: 2:13-cr-2060D

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

UNITED STATES OF AMERICA )
Plaintiff, )

)
Vv. ) Hon. Paul D. Borman

)
FARID FATA )
Defendant. )

JUDICIAL NOTICE TO THE COURT

Defendant Farid Fata ("Fata") respectfully submits this Judicial Notice to notify the Court of the following new
developments and medical records related to his Renewed Motion for Compassionate Release under 3582(C)(1)(A).
| - FATA RECEIVED THE FIRST DOSE OF THE PFIZER COVID-19 VACCINE AFTER FILING GRIEVANCE:

On June 2, 2021, Fata has filed a Grievance pursuant to the BOP Program Statement 1330.13,
"Administrative Remedy Program" outlines Fata's complaint that on May 25, 2021, more than 140 inmates at FCI
Williamsburg received the COVID-19 vaccine while Fata was excluded from the vaccine inmate callout list to be inoculated
under the pretext that the vaccine was not available to Fata on that day. Fata's “Administrative Remedy" case outlines
Fata's specific efforts to resolve the Grievance and his most recent communications with the medical and nursing staff
at FC! Williamsburg and the response of AHSA Mrs. D. Brown to Fata's Administrative Remedy case on June 9, 2021
(Exhibit A). On June 16, 2021, Fata received the first dose of the Pfizer COVID-19 vaccine. Despite pre-medication
with acetaminophen (Tylenol), Fata experienced generalized muscle and joint pain with profuse diarrhea which required
to take off work in Unicor on June 16, 2021 and June 17, 2021.
Il - NEW COVID-19 INFECTIONS ERUPTED IN FATA’s HOUSING UNIT ON JUNE 16, 2021:

"NEW OUTBREAK OF COVID-19" in Fata's housing unit was announced on June 16, 2021 by case manager E. Brown
in an "Emergency Town Hall meeting” after the 4:00 pm count where at least one inmate, tested positive for COVID-19,
and was placed in "isolation". Fata has sent an email to the warden asking again to enforce the CDC COVID-19 tracing
guidelines and test all inmates in the Unicor Unit where Fata is housed to mitigate the spread of the virus (Exhibit B).

ill - FATA's MEDICAL CARE CANNOT BE MET IN BOP CUSTODY:

Fata's medical care underwent significant deficiencies and delays in performing the neurology and gastroenterology

 
 

 

 

work-up and testing since it was ordered by the Bureau provider on March 25, 2021 (Govemment's Suppl. Brief, DE # 322,

Exhibit 2, sealed, pages 9 and 10):

(a) On page 9, the provider notes: "Neurology: Reason for request, NCS (Nerve Conduction Studies). Reports nerve type
pain in both feet. Monofilament exam confirms some deficit in sensation”.

As of the date of this Judicial Notice, the NCS was not performed since March 25, 2021 which is a pre-requisite
needed for the approval of Gabapentin as primary treatment for Fata's refractory diabetic neuropathy. Fata is told that
it may take up to 12 months for the overall approval process of Gabapentin treatment, if Region approves it. Meanwhile,
Fata's neuropathy is left untreated since December 2020 after failing two-line therapy of Duloxetine and oxacarbazepine,
leaving Fata with excruciating burning pain in both feet. The irony is that the Bureau providers have treated Fata's
diabetic neuropathy with Duloxetine and Oxacarbazepine that are not FDA approved in this disease where the government
claims that “the Bureau of Prisons demonstrates its ability to manage his care competently”.

(b) On page 10, the provider notes: "Head CT. Indication headaches. 55 yr old male w/ 3 month hx of daily headaches.
Headaches began during COVID-19 infection. Continued afterwards but moved to different location of head".

As of the date of this Judicial Notice, and since March 25, 2021, the head CT Scan was not performed as standard
work-up initiated by the Bureau provider for Fata's migratory headaches.
(c) On page 10, the provider notes: " Gastroenterology, NOS. Inmate desires consideration for EGD. Reports that
he continues to have reflux symptoms despite use of OTC med. Previous EGD WNL".
See consultation Request on 3-26-2021 (Exhibit C) that shows the presence of "peri-apical abscess" defined as a
collection of pus found on colonoscopy.
Fata was recently notified that the central office denied the provider's request for EGD.
Moreover, Fata's immunocompromised status secondary to neutropenia and diabetes, manifested with overlapping
COVID-19 and skin infection as noted in Dr. Jack Goldberg's opinion to the Court on May 12, 2021:
"In my opinion within a reasonable degree of medical certainty, Farid Fata has neutropenia and diabetes which
increases his risk for infection and bring into question his ability to sustain an effective immune response to

infection and immunization. Thus, Farid Fata remains at high risk for breakthrough COVID and recurrent skin
infections. | support Farid Fata's notice to the Court with his concern for infectious disease risk in his current

housing unit".

Fata and Dr. Jack Goldberg, M.D. have provided the Court with published, peer-reviewed medical data that
shows within reasonable degree of medical certainty that recurrent infections in individuals who have neutropenia and
experienced viral (COVID-19) and bacterial infections (skin, and peri-apical abscess on colonoscopy) as in Fata's case,
are signs that can lead to sepsis (systemic multiple organ infections called "Systemic Inflammatory Syndrome" that
cause severe illness with a reported mortality > 36% (Exhibit D). See United States v. Browning, 2021 U.S. Dist. LEXIS
38058. Case No. 19-20203-2 (E.D. Mich. March 2, 2021)(the Court found that Defendant remains at high risk or serious

illness from COVID-19 even though the number of cases at his prison has decreased over the past several weeks and

 
 

 

 

Case 2:13-cr-20600-PDB-DRG ECF No. 334, PagelD.5050 Filed 06/17/21 Page 3-ot7?————_

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

vaccinations have begun. The Court conciudes that defendant's overlapping medical conditions constitute extraordinary
and compelling reasons for release. Defendant served only 20% of his sentence).
The Government claims that "the Bureau of Prisons demonstrates its ability to manage Fata's care competently until
Fata is vaccinated and through the remainder of his prison term" (DE # 305, Page ID # 4583). For the government to
even suggest that Fata's medical care is well served in BOP custody is cruel aimed to mislead the Court. Numerous courts
have reached the same conclusion of BOP's abysmal health care. United States v. Beck, No. 1:13-cr-186-6, 2019 WL
2716505 (M.D.N.C. June 28, 2019)("Ms. Beck's invasive cancer and the abysmal health care BOP has provided as
‘extraordinary and compelling reasons’ warranting a reduction in her sentence to time served). Certainly, this applies
to FCI Williamsburg where Fata was offered for the first time on April 27, 2021, the COVID-19 vaccine to be inoculated
in the presence of concurrent active skin infection which stands in defiance with the CDC guidelines (Exhibit E).
Moreover, health services providers acknowledged the “increased cases of Staph infections" in their clinical notes
or encounters (DE # 322, Government's Exhibit 1, sealed, page 5) as the MRSA outbreak continues to affect more
inmates at FC! Williamsburg (Exhibit F).
IV - NEW SIXTH AND SEVENTH CIRCUITS HOLDINGS OF COMPASSIONATE RELEASE RELATED TO FATA's CASE:
Fata is notifying the Court of a recent Sixth Circuit holding concordant with Fata's exemplary rehabilitation and
remarkable post-sentencing conduct with no disciplinary infraction (Exhibit G) and no criminal history whatsoever (Fata's
Brief DE # 302, and Suppl. Brief DE # 307), that the Government ignored (Govt. Brief DE # 305, Page ID # 4583, and
Suppl. Brief DE # 310, Page ID # 4762). The Sixth Circuit overtumed a denial of a Compassionate Release in
United States v. Owens. Case No. 20-2139, (6th Cir. May 2021), and held that the District Court did not consider Owens'
remarkable rehabilitation or any other bases for a finding of extraordinary and compelling reasons for Compassionate
Release. In 2004, Owens was convicted on a range of violent crimes that do not apply to Fata's case, of five 924(c) counts,
one 2119 (carjacking) count, four 2113 (bank robbery) counts, and one 922(g) count and was sentenced to 1260 months
on the 924(c) counts and 151 months on the remaining convictions, but he has served only 15% of his sentence if released.
On the other hand, the Seventh Circuit vacated the denial of Compassionate Release in United States v. Black,
No. 20-2314, (7th Cir. June 4, 2021), where Black is serving a 40-year sentence for firearm, robbery, and Federal drug
offenses that he committed as a Chicago police officer. The Seventh vacated the District Court's decision based on two
features. First, “in light of the First Step Act of 2018, the Sentencing Commission's Policy Statements no longer govern
the District Court's “extraordinary and compelling reasons "in light of Black's health account of prostate cancer and the
COVID-19 pandemic in the era of COVID-19 vaccination. Second, "the District Court needs to take a fresh look at how

tha 3553(a) factors aoplv to Black even as Black had served only one third of his lengthy sentence for such serious crimes”.

 
[ Case 2:13-cr-20600-PDB-DRG~_ ECF No. 334, PagetD:5051_Fited 86/t7/2t Page 4 ot ?7—_—__—__

 

 

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

V. OND REPORTS SIGNIFICANT RISE IN COVID-19 VACCINE BREAKTHROUGH INFECTIONS WITH HOSPITALIZATIONS
AND DEATH:

in his Judicial Notice to the Court dated May 25, 2021, Fata notified the Court that the CDC "National COVID-19
Breakthrough REDCap Database " identified 1359 "hospitalized" and "fatal" COVID vaccine breakthrough cases and reported
a 16% mortality in those patients (Exhibit H) as of May 10, 2021.

On June 7, 2021, the CDC reported that “as of June 7, 2021, 3,459 patients with COVID-19 vaccine breakthrough
infection were hospitalized or died". The cause of death was related to the virus or other causes.(Exhibit I). i.e. Over one
month period, this accounts for an increase by more than 2000 patients who were hospitalized or died. United States v.

Elias, 984 F.3d at 521, (6th Cir. 2021)([rlelying on official guidelines from the CDC is a common practice in assessing
compassionate release motions); See also United States v. Sweet, 2021 U.S. Dist. LEXIS 69177, (E.D. Mich. Apr. 2021)
(the Court found that in Michigan alone, 246 fully vaccinated persons contracted COVID-19 between January 2021 and
March 2021).

VI - CONCLUSIONS:

 

Even if Fata received the first dose of the COVID-19 vaccine in prison, in and of itself does not prevent compassionate
release. There is no safe haven for Fata in prison except for his release from prison to his release residence as he remains
at a non-speculative risk to develop COVID-19 vaccine breakthrough infection based on the "CDC REDCap database",
and develop recurrent bacterial infections, because of his inmunocompromised status.
Fata's overlapping medical conditions and threat of serious iliness and death from COVID-19 and recurrent bacterial
infections as he faces unsafe conditions at FCI Williamsburg (DE # 324) constitute extraordinary and compelling reasons
for release. Thus, as this Court has full discretion to define “extraordinary and compelling reasons for Compassionate
Release", Fata asks this Court to evaluate the totality of Fata's circumstances as they are today and release Fata from
prison to a safe environment at his release residence.

Respectfully S

Farid Fata ‘feud a— fe / Yq 202

# 48860-039

FC! Williamsburg
P.O. Box 340
Salters, SC 29590
 
 
 

Case Ne. 2:43 -cr_ eGo.

Deav Clerk oF The Cour F,

T Submit :
7 i being the endosed “TUDICIAL NOTICE
respec to my Renewed Motion for Compassionals Release

DE #302) in Light of the new Acvelopm exit and mew
medical records related te nny health Problews.

 

c™

T have asked the Court tb grand on Motisu to
send the enclosed eylibits aS They Contain Sensitive

Medical and personal information «
LT appre cal your con sida ration ly docket the

emtose Nocumevds - thank you SO much.

Respectfully Subwibted ,
{ wd atc — po /6, 20 L|

HY 89 60-031
ot Villawsbug RECEIVED
JUN 23 2021
Pi bi Bex 340 PAUL D. BORMAN

U.S. DISTRICT JUDGE

Sabtirs SC 29590

P.S, they package 1S seul Via USPS. covtfud
Nail, Tracking No

Fo |t }ooo 0000 ¥23T | 278
 

Case 2:13-cr-20600-PDB-DRG ECF No. 334, PagelD.5053  ~Filed 06/17/21—Page 6-6f 7—_—___

.

       

  

 

  

‘g22t 2E2e OOGD OODT etoOe

tt

ri} vi OFdLYID

9g Faey = ame

 

celal pe ‘S. on ua

wae

A

       

 

 

    

Fangs ny pm 124

oe goap eh

me pee

 

 

 

 
 

oe

Case 2:13-cr-20600-PDB-DRG ECF No. 334, PagelD.5054 Filed 06/17/21 Page 7 of 7

 

  

i
’
i
i
|
i
!
\
i
t
‘
1
; |
i :
i:
i
i
: :
i :
ne ‘ :
: Sake : gee cater nn Nanna arenes matt nan
. eee sence ent ne : Dee
a ee

 
